Citation Nr: 1633640	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-28 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a respiratory disorder, manifested by shortness of breath and wheezing.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.  

In March 2015 the Veteran attended an informal conference with a Decision Review Officer at the Milwaukee RO.

As an initial matter, the Board notes that the issues as listed on the cover pager were initially filed as two separate issues.  In the rating decision on appeal, the RO adjudicated the claims as a single issue.  The Board has recharacterized the issues to constitute two separate claims as the evidence suggests that the Veteran's reported symptoms of wheezing and shortness of breath may be due to a disability other than his sleep apnea.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  

At the outset, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran asserts that he has a current respiratory disability manifested by shortness of breath and wheezing.  He contends that his sleep apnea and claimed respiratory disability originated while he was serving on active duty.  

A December 1986 service treatment record reflects complaints of a cough and head cold for one week.  The assessment was early bronchitis and the Veteran was treated with Tylenol and steam inhalation.  In January 1987, the Veteran complained of a stuffy nose and headache for two weeks.  He reported that his earlier symptoms returned and the medication provided in December 1986 did not alleviate the symptoms.  The assessment was an upper respiratory infection.  

Post-service VA and private treatment records show treatment for sleep apnea, persistent pneumonia, chronic bronchitis, asthma, an upper respiratory infection, restrictive lung disease, and costochondritis.  He reported symptoms such as shortness of breath, chest tightness, labored breathing, cough, sneeze, headaches, and wheezing.  A July 2008 VA treatment record shows treatment for sleep apnea.  VA treatment records also show he was prescribed azithromycin for chronic bronchitis.  Private treatment records show treatment for pneumonia from January 2010 to September 2011, as well as an upper respiratory infection, asthma, and costochondritis.  Based on the medical evidence of record, the Board finds the above-noted McLendon criteria have been satisfied, and a VA examination is warranted to address whether his claimed respiratory disability and currently diagnosed sleep apnea were incurred in or caused by service.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's claimed respiratory disability and currently diagnosed sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should identify all respiratory disorders that have present during the period of the claim.  With respect to the diagnosed sleep apnea and each additional respiratory disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the early bronchitis and an upper respiratory infection treated in service.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




